DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 August 2022 has been entered.  Claims 2-17 are pending, and claims 2-3, 5-8, 10-11 and 14-16 are amended.


Response to Arguments
Applicant's arguments filed 03 August 2022 with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. Claims 2 and 10 are amended to recite one or more patient monitors and communication between these monitors and the remainder of the system.  These monitors and systems that communicate with such monitors are routine and conventional in the art, as explained in the updated rejection below, and do not elevate the claims beyond the abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2 and 10, the limitation “wherein at least: a first parameter of the plurality of parameters is indicative of hemoglobin (Hgb) of the patient, a second parameter of the plurality of parameters is indicative of a plethysmograph variability index (PVI) of the patient, and a third parameter of the plurality of parameters is indicative of a blood pressure of the patient; determine trends in the first, second, and third parameters, the trends indicative of changes in the respective first, second, and third parameters over time in the patient;   Filing Date:September 13, 2019derive a medical index based upon a combination of the trends in the first, second, and third parameters” constitutes new matter.  The new limitation indicates the medical index may be derived from only Hgb, PVI and blood pressure.  However, the original disclosure indicates:
Dehydration is determined from Hgb, BUN and Cr, and if available PVI and BP [par. 0055; Fig. 8A];
Renal insufficiency is determined from Hgb, BUN and Cr, and if available PVI and BP [par. 0056; Fig. 8B];
Over-hydration is determined from Hgb, BUN and Cr, and if available PVI and BP [par. 0057; Fig. 8C];
Gastrointestinal bleeding is determined from Hgb, BUN and Cr, and if available PVI and BP [par. 0058; Fig. 8D]; and
CHF exacerbation is determined from Hgb, BUN and Cr, and if available PVI and BP [par. 0059; Fig. 8E].
Each condition described above requires Hgb, BUN and Cr and optionally PVI and Bp.  Because BUN and Cr are required to diagnose the disclosed medical indices, the amended claims which remove BUN and Cr constitute new matter.  Furthermore, the original disclosure provides no evidence the inventor possessed using the measurements to derive medical indices other than for dehydration, renal insufficiency, over hydration, gastrointestinal bleeding, congestive heart failure exacerbation, and cardiovascular risk.
Regarding claims 4 and 12, the limitation “cardiovascular risk” constitutes new matter.  The original disclosure indicates cardiovascular risk is determined from measurements of Chol, HDL, Chol/HDL and Trig, and if available BP.  Hgb and PVI measurements are not disclosed to be part of a medical index for cardiovascular risk.
All remaining claims are rejected for depending from a claim containing new matter.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a system and method for deriving a medical index from five measured physiological parameters.
Regarding claims 2 and 10, the steps of receiving data, processing data, determining trends and deriving a medical index cover performance of the steps in the human mind but for the recitation of a generic computer component. That is, other than reciting a “processor” nothing in the claim precludes the steps from practically being performed in the human mind. For example, but for the “processor” language, “determining” and “deriving” in the context of this claim encompasses a physician mentally comparing data trends to determine a medical index (the applicant’s specification defines medical index as a binary value that indicates the existence or non-existence of a particular condition such as dehydration).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a processor and communications (i.e. signals).  The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Data of signal collection is insignificant extra-solution activity.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements recited in the claim are the processor, an optical sensor, blood pressure sensor, and patient monitor in communication.  Applicant is reminded that generic computer implementation is not the sort of “additional feature” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” [Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U. S., Pp. 11-14].  The optical sensor,  blood pressure sensor and patient monitor are conventional in the art and recited at a high level of generality.  Al-Ali (US 2010/0069725) [pars. 0003, 0034, 0036], Spencer (US 2011/0201905) [pars. 8-0 and 0034-0036],  Ono et al. (US 2005/017144) [pars. 0001-0004; Fig. 1], Banet et al. (US 2005/0228298) [abstract; par. 0040], Naghavi et al. (US 2007/0225614) [par. 0128; Fig. 10c),  Zhou et al. (US 2009/0118628) [par. 0025; Fig. 1], Welch et al. (US 2011/0040197) [par. 0018] and Banet et al. (US 2011/0257489) [par. 01444; Fig. 4A] indicate the use of optical (e.g. plethysmograph) sensors and blood pressure sensors (e.g. cuffs) is routine, conventional and well known in the art.  Therefore, these elements do not amount to significantly more than the abstract idea.  The claims are not patent eligible.
Regarding claims 3 and 11, the processor causing the display of data is insignificant extra-solution activity that does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Regarding claims 4 and 12, the claims further define the medical index to relate to at least one of dehydration, renal insufficiency, over hydration, gastrointestinal bleeding, congestive heart failure exacerbation, or cardiovascular risk which does not elevate the subject matter beyond a mental process. 
Regarding claims 5 and 13, the claims describe a patient monitor and functions of the patient monitor but the patient monitor is not positively recited by the claim.  Because the patient monitor is not part of the monitoring system, it does not add significantly more to the abstract idea.
Regarding claims 6 and 14, the claims require determining the availability of the parameters, determining the most recent parameter measurement and determining if the parameters satisfy a time frame mismatch tolerance (whether the parameters are measured within a relevant time frame with respect to the other parameters).  All of these determination may be performed mentally by a physician.
Regarding claims 7 and 15, the claims require determining trends of the parameters (i.e. increasing or decreasing over time) using the most recent parameter measurements.  This determination may be performed mentally by a physician.
Regarding claims 8 and 16, the claims require the medical index to not be derived if the parameters to no satisfy the time frame mismatch tolerance.  A physician could mentally determine when the parameters are not appropriate for deriving the index when they have not been measured within a desired time frame of each other.
Regarding claims 9 and 17, the claims require causing the display of dashes on a monitor when the medical index is not determined.  A physician could enter dashes into a monitor or smartphone to indicate no index was determined.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,456,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent, while having additional limitations, contain all the limitations of the claims of the application.  Narrower claims read on broader claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12 September 2022